
	
		I
		112th CONGRESS
		1st Session
		H. R. 2734
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Bordallo (for
			 herself, Mr. Sablan,
			 Mrs. Christensen, and
			 Mr. Faleomavaega) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to provide for the
		  participation of the territories in Federal-aid highway discretionary programs,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Territories Economic Development Opportunity Act of
			 2011.
		2.Participation of
			 territories in discretionary programsSection 215 of title 23, United States Code,
			 is amended by adding at the end the following:
			
				(h)Participation of
				territories in discretionary programsIn addition to the assistance made
				available under this section, under any program in which the Secretary may
				allocate funds out of the Highway Trust Fund (other than the Mass Transit Fund)
				to a State at the discretion of the Secretary, the Secretary may allocate funds
				to one or more territory for any project or activity that otherwise would be
				eligible under such program if such project or activity was being carried out
				in a
				State.
				.
		
